                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF ARKANSAS
                           JONESBORO DIVISION

JULIE MOBLEY                                                           PLAINTIFF

V.                             NO. 3:19-CV-00198-JTR

ANDREW SAUL, Commissioner
of Social Security Administration                                    DEFENDANT


                                      ORDER

       Before the Court is Plaintiff’s Unopposed Motion to Extend Time to file an

appellate brief.

       IT IS HEREBY ORDERED that Plaintiff’s Motion (doc. 11) is GRANTED.

The Court’s Scheduling Order (doc. 10) is modified to provide that Plaintiff’s appeal

brief is due December 17, 2019. Defendant’s brief is due within forty-two (42) days

after service of Plaintiff’s brief.

       Dated this 5th day of November, 2019.



                                       ____________________________________
                                       UNITED STATES MAGISTRATE JUDGE
